Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 02/17/21 has been entered.
Claims 1-5, 7-14, and 16-18 are pending.
Claims 6 and 15 have been canceled.

Objections/Rejections Withdrawn
35 USC 112(f) interpretation and associated 35 USC 112(b) rejection to claims 10 and 15.

Allowable Subject Matter
The indicated allowability of claims 6-9 and 15-18 are withdrawn in view of the newly discovered reference to Akhavain (US 20170093732 A1).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-9 and 10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US 20180069908 A1) in view of Akhavain (US 20170093732 A1).

Regarding claims 1 and 10, Buchanan discloses a lossless packet forwarding method [Abstract], comprising:
calculating a delay offset between a first forwarding path between a transmitting node and a receiving node and a second forwarding path between the transmitting node and the receiving node [par. 0052]; and
controlling a buffer resource by an extent of the delay offset to delay packets to be forwarded on the first forwarding path (Both streams of packets are stored in a shared buffer, where the difference between the two write pointers is the skew between the streams (i.e., delay) and although reading packets (i.e., forwarding) could start right away, the redundancy is only available after a time equivalent to the skew between the packet streams (i.e., delay offset) [par. 0052]).
Although Buchanan discloses delay offsets and buffers, as discussed above, Buchanan does not explicitly disclose wherein the controlling comprises: receiving size information of the buffer resource from a node at which the buffer resource is disposed; and generating delay time information for delaying a packet through the buffer resource based on the size information. However, these concepts are well known as disclosed by Akhavain.
In the same field of endeavor, Akhavain discloses wherein the controlling [fig. 1 no. 110] comprises:
receiving size information of the buffer resource from a node at which the buffer resource is disposed [fig. 5 no. 521]; and
generating delay time information for delaying a packet through the buffer resource based on the size information [fig. 15 no. 1520-1550].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with Akhavain. One of ordinary skill in the art would have 
Regarding claim 10, Buchanan further discloses a control device [fig. 9] comprising at least one processor and instructions stored on a non-transitory computer-readable medium [fig. 9 no. 902, 904]:
a communication module [fig. 9 no. 906] configured to communicate with a transmitting node [fig. 2 no. 110] and a receiving node [fig. 9 no. 820]; and a controller [fig. 9 no. 902].

Regarding claims 4 and 13, Buchanan and Akhavain disclose everything claimed, as applied above.
Buchanan further discloses:
wherein the buffer resource is disposed in at least one of nodes disposed on the first forwarding path [fig. 5].

Regarding claims 5 and 14, Buchanan and Akhavain disclose everything claimed, as applied above.
Buchanan further discloses:
wherein the nodes include intermediate nodes disposed between the transmitting node and the receiving node, and the receiving node (Receiving node [fig. 5]).

Regarding claims 7 and 16, Buchanan and Akhavain disclose everything claimed, as applied above.
Akhavain further discloses:
transmitting the delay time information to the node at which the buffer resource is disposed (Update source route (i.e., node with buffer) [fig. 15 no. 1550]).

Regarding claims 8 and 17, Buchanan and Akhavain disclose everything claimed, as applied above.
Akhavain further discloses:
wherein the size information of the buffer resource is available size information of the buffer resource (Amount of buffer memory space available [par. 0064]).

Regarding claims 9 and 18, Buchanan and Akhavain disclose everything claimed, as applied above.
Akhavain further discloses wherein the generating of the delay time information comprises:
when the node at which the buffer resource is disposed is an intermediate node disposed between the transmitting node and the receiving node, generating delay time information of the intermediate node by a value of a traffic transmission period unit (Distributes the delay among the intermediate nodes, where a node with less traffic is more suitable for absorbing the delay (i.e., value of traffic transmission period unit) [par. 0046-47]); and
when the node at which the buffer resource is disposed is the receiving node, generating, as delay time information of the receiving node, a difference between the delay offset and the delay time information of the intermediate node (Distributes additional delay at the egress node (i.e., difference between offset and time info) [par. 0046-47]).

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan and Akhavain as applied to claims 1 and 10 respectively, and further in view of Kwangwoon (1020180071993, cited by applicant of record).

claims 2 and 11, Buchanan and Akhavain disclose everything claimed, as applied above.
Although Buchanan discloses delay offsets, as discussed above, Buchanan and Akhavain do not explicitly disclose wherein the calculating comprises: calculating a forwarding delay time of the first forwarding path; calculating a forwarding delay time of the second forwarding path; and calculating the delay offset based on the forwarding delay time of the first forwarding path and the forwarding delay time of the second forwarding path. However, these concepts are well known as disclosed by Kwangwoon.
In the same field of endeavor, Kwangwoon discloses wherein the calculating comprises:
calculating a forwarding delay time of the first forwarding path (PCR value input 1 [Abstract]);
calculating a forwarding delay time of the second forwarding path (PCR value input 2 [Abstract]); and
calculating the delay offset based on the forwarding delay time of the first forwarding path and the forwarding delay time of the second forwarding path (PCR difference [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan and Akhavain with Kwangwoon. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of minimizing transmit errors [Kwangwoon Abstract].

Regarding claims 3 and 12, Buchanan and Akhavain disclose everything claimed, as applied above.
Although Buchanan discloses delay offsets, as discussed above, Buchanan and Akhavain do not explicitly disclose wherein the delay offset is a difference between a forwarding delay time of the first 
In the same field of endeavor, Kwangwoon discloses:
wherein the delay offset is a difference between a forwarding delay time of the first forwarding path and a forwarding delay time of the second forwarding path (PCR difference [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan and Akhavain with Kwangwoon. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of minimizing transmit errors [Kwangwoon Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/WALTER J DIVITO/Primary Examiner, Art Unit 2419